United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-1176
                                    ___________

Jeremy D. McMillian,                     *
                                         *
             Appellant,                  * Appeal from the United States
                                         * District Court for the
      v.                                 * Eastern District of Missouri.
                                         *
Mississippi Lime Co.,                    * [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: February 18, 2009
                                 Filed: February 26, 2009
                                  ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Jeremy McMillian appeals the district court’s1 dismissal of his employment-
discrimination action against Mississippi Lime Company (MLC). He argues that the
district court erred in failing to hold a hearing on whether his alleged mental
incapacity should have equitably tolled the limitations period for filing. We conclude
the district court was not required to hold an evidentiary hearing, because McMillian’s
allegations did not establish a claim for equitable tolling. Cf. Lyons v. Potter, 521
F.3d 981, 983 (8th Cir. 2008) (when complainant alleges sufficient facts which, if

      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
taken as true, establish claim of equitable tolling, court must give complainant
opportunity to submit evidence on issue); see also Coons v. Mineta, 410 F.3d 1036,
1040 (8th Cir. 2005) (equitable tolling is reserved for circumstances truly beyond
control of plaintiff); Boos v. Runyon, 201 F.3d 178, 184-85 (2d Cir. 2000) (question
whether person is sufficiently mentally disabled to justify tolling of limitations period
is highly case-specific; conclusory and vague claim, without particularized description
of how condition adversely affected capacity to function generally or in relationship
to pursuit of rights, is manifestly insufficient to justify any further inquiry into
tolling).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-